DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 10/22/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ptak et al. (US 2017/0123921 hereinafter Ptak) in view of Jean (US 9,195,530).
Regarding claim 1, Ptak discloses Data Storage Device (DSD) ( figure 1B, 124) comprising: a Non-Volatile Memory (NVM) for storing data (figure 1B, 128 and [0029], storage memory devices may include one or more types of non-volatile memory); a processor (figure 1B 126) configured to: receive a read command from a host to read data in the NVM; and perform the read command to read data in the NVM ([0028], controller 126 can receive commands issued by the host computing platform for writing/reading to from storage memory devices), wherein the host (figure 1B, 4) is separate from the processor of the DSD (figure 1B, 126). Ptak differs from the claimed invention in not specifically teaching a host-trusted module functionally isolated from at least a portion of the DSD and configured to: receive an instruction from the host to perform a predetermined atomic operation on the read data; and perform the predetermined atomic operation on the read data based on the instruction received from the host, the read data on which the predetermined atomic operation is performed being read from the NVM by the processor in response to a read command from the host but not transferred to the host. However, Jean teaches a controller bridge architecture in which a bridge device (read as a host trusted module) coupled with non-volatile memory handles inline read-modify-write function under instruction from a controller device to create an updated parity data being performed by the bridge device without transferring the parity data and the updated parity data to the controller device (abstract, col. 2 line 
	Regarding claim 2, Jean discloses that the processor is further configured to write data resulting from the performance of the predetermined atomic operation to the NVM in response to a write command from the host (col. 7 lines 53-56, the modified data is written to the NVM) in order to reduce latency.
Regarding claims 3-4, Jean discloses that the processor is further configured to block access by the host-trusted module to at least one component of the DSD, wherein the processor is further configured to block access by the host-trusted module to at 
Regarding claim 5, Jean teaches that the predetermined atomic operation includes at least one of a read-modify-write operation, an XOR operation, an increment or decrement operation, a value transfer operation, and an arithmetic operation (col. 3 lines 21-36, common control operation instructions include read-modify-write, an XOR operation, accumulate parity in a buffer, etc.) in order to reduce latency.
Regarding claim 6, Jean teaches that the instruction includes a pointer to a location in a main memory of the host for the host-trusted module to access data for performing the instruction (col. 6 line 66 through col. 7 line 7, command includes an address location, read as a pointer, from which the original data is to be read and/or address location to which the modified data to be written).
Regarding claim 7, Patak teaches that the host-trusted module includes a Reduced Instruction Set Computer (RISC) ([0078]).
Regarding claim 10, Jean teaches comprising a Controller Memory Buffer (CMB) (figure 2, 252), and wherein the host-trusted module is further configured to access the CMB to perform the predetermined atomic operation (col. 5 lines 3-16, configuration and status registers (CSR) 252, read as controller memory buffer, for receiving, from the controller, command messages related to operation of the command queue) in order to reduce latency.
Regarding claim 11, Jean teaches that the host-trusted module includes a memory for performing the predetermined atomic operation (col. 7 lines 26-38, the 
Regarding claim 12, Jean teaches one or more additional host-trusted modules functionally isolated from at least a portion of the DSD, and wherein the host-trusted module is further configured to send a sub-instruction to an additional host-trusted module in performing the predetermined atomic operation based on the instruction received from the host (figure 6 and col. 7 lines 43-60, additional bridges perform data modification operation).
Regarding claim 13, Ptak discloses a method of operating a Data Storage Device (DSD) (figure 1B, 124), the method comprising: receiving, by a processor of the DSD, a read command from a host to access data in the DSD; performing, by the processor, the read command to read data in the DSD ([0028], controller 126 can receive commands issued by the host computing platform for writing/reading to from storage memory devices), wherein the host (figure 1B, 4) is separate from the processor of the DSD (figure 1B, 126). Ptak differs from the claimed invention in not specifically teaching that the steps of receiving, by a host-trusted module of the DSD, an instruction from the host to perform an operation on the read data; and performing, by the host-trusted module, the operation on the read data based on the instruction received from the host. However, Jean teaches a controller bridge architecture in which a bridge device (read as a host trusted module) coupled with non-volatile memory handles inline read-modify-write function under instruction from a controller device to create an updated parity data being performed by the bridge device without transferring the parity data and the updated parity data to the controller device (abstract, col. 2 line 58 through col. 3 line 3, 
Regarding claim 14, Jean discloses that the operation performed by the host-trusted module is a predetermined atomic operation to modify data stored in the DSD (col. 7 lines 53-56, the modified data is written to the NVM) in order to reduce latency.
Regarding claims 15-16, the limitations of the claims are rejected as the same reasons as set forth in claims 3-4.
	Regarding claim 17, the limitations of the claim are rejected as the same reasons as set forth in claim 5.
	Regarding claim 18, the limitations of the claim are rejected as the same reasons as set forth in claim 6.
	Regarding claim 20, the limitations of the claim are rejected as the same reasons as set forth in claim 10.
.
		
Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ptak et al. (US 2017/0123921 hereinafter Ptak) in view of Jean (US 9,195,530) as applied in claims above, and further in view of Tschofenig et al. (US 2017/0359338 hereinafter Tschofenig)
Regarding claim 8, the combination of Ptak and Jean differs from the claimed invention in not specifically teaching that the host-trusted module is configured to execute code running in a sandbox or to execute a service installed during manufacture of the DSD. However, it is old and notoriously well known in the art of executing in a sandbox controlled by an operating system to ensure compliance with permission granted by a user, for example see Tschofenig ([0078]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ptak and Jean in having the host-trusted module being configured to execute code running in a sandbox or to execute a service installed during manufacture of the DSD, as per teaching of Tschofenig, in order to ensure compliance with permission granted by a user.
	Regarding claims 9 and 19, the combination of Ptak and Jean differs from the claimed invention in not specifically teaching that the host-trusted module is further configured to use at least one of mutual authentication and session authentication for communication between the host and the host-trusted module. However, Tschofenig teaches an authentication device to use one of mutual authentication and session .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ptak et al. (US 2017/0123921 hereinafter Ptak) in view of Jean (US 9,195,530) and Keidar (US 2017/0076106).
Regarding claim 22, Ptak discloses a controller (figure 1B, 126) of a Data Storage Device (DSD) (figure 1B, 124), the controller comprising: a processor configured to: receive a command from a host to access data in a Non-Volatile Memory (NVM) of the DSD; and perform the command to access data in the NVM ([0028], controller 126 can receive commands issued by the host computing platform for writing/reading to from storage memory devices). Ptak differs from the claimed invention in not specifically teaching a host-trusted module configured to: receive an instruction from the host; and perform an operation based on the instruction received from the host. However, Jean teaches a controller bridge architecture in which a bridge device (read as a host trusted module) coupled with non-volatile memory handles inline read-modify-write function under instruction from a controller device to create an updated parity data .

Response to Arguments
Applicant’s arguments with respect to claim(s) 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., host-trusted module that performs an operation on data read by a separate processor of the DSD) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In this case, the amended claims 1 and 13 merely recite “a host-trusted module…configured to: receive an instruction from the host to perform a predetermined atomic operation on the read data, wherein the host is separate from the processor of the DSD”. Note Ptak clearly teaches that the host (figure 1B, 4) is separate from the processor of the DSD (figure 1B, 126) and Jean teaches that a controller bridge architecture in which a bridge device (read as a host trusted module) coupled with non-volatile memory handles inline read-modify-write function under instruction from a controller device to create an updated parity data being performed by the bridge device without transferring the parity data and the updated parity data to the controller device (abstract, col. 2 line 58 through col. 3 line 3, col. 7 line 26 through col. 8 line 14 and col. 9 lines 60-65) such that the host-trusted module is configured to: receive an instruction .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUO H LI/Primary Examiner, Art Unit 2133